Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10th, 2020 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-10 are directed to a method (i.e. process), and claims 11-20 are directed to a system or product (i.e. article of manufacture). Therefore, claims 1-20 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method for validating path data for a main link path or a second link path, the method comprising: 
receiving at least one traffic object observation based on sensor data;
extracting a plurality of path locations associated with the at least one traffic object observation;
determining, based on a statistical model, an association between the plurality of path locations, wherein the association is determined based on a connectivity probability value, a directional probability value, or a combination thereof;
generating a trajectory for the plurality of path locations based on the association, wherein the trajectory comprises either one of the main link path and the second link path; and
validating the path data for the main link path or the second link path based on the generated trajectory.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining, generating, validating). A person could determine the connection or direction of the vehicle path. A person could also generate a vehicle trajectory based on the connection and/or direction, and validate the vehicle is traversing the path by observing the surroundings. Additionally the receiving of traffic object observation can also be performed by a person observing the environment. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method for validating path data for a main link path or a second link path, the method comprising: 
receiving at least one traffic object observation based on sensor data;
extracting a plurality of path locations associated with the at least one traffic object observation;
determining, based on a statistical model, an association between the plurality of path locations, wherein the association is determined based on a connectivity probability value, a directional probability value, or a combination thereof;
generating a trajectory for the plurality of path locations based on the association, wherein the trajectory comprises either one of the main link path and the second link path; and
validating the path data for the main link path or the second link path based on the generated trajectory.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
	In particular, the claim element of extracting a plurality of path locations amounts to insignificant extra solution activity, where the limitation amounts to necessary data gathering and outputting, see MPEP 2016.05(g)(3). Additionally, the claim element of determining an association based on a statistical model amounts to no more than a computational function being performed in a generic manner, see MPEP 2106.05(I)(B).  Therefore, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of using a statistical model amounts to no more than a generic computer function. Additionally the additional element of receiving sensor data is well understood, routine, and conventional activity in the relevant field, such as performing basic computer functions such as sending and receiving data, see MPEP 2106.05(d)(I)(2). Therefore these additional elements are not sufficient to amount to significantly more than the judicial exception. 
Therefore, the claim is not patent eligible.
Regarding claims 2-10 and 12-19 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 11 and 20, the claims recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shashua et al. (US 2017/0010618; hereinafter Shashua).
Regarding Claim 1:
Shashua discloses a method for validating path data for a main link path or a second link path, the method comprising: 
receiving at least one traffic object observation based on sensor data (Shashua, Para. [0036], Shashua discloses receiving images from the sensor of a recognized landmark (may include at least a traffic sign, see Para [0037])); 
extracting a plurality of path locations associated with the at least one traffic object observation (Shashua, Para. [0330-0331], Shashua discloses determining one or more navigational responses (i.e. path locations) based on at least lane markings, road signs, traffic lights, etc.); 
determining, based on a statistical model, an association between the plurality of path locations, wherein the association is determined based on a connectivity probability value, a directional probability value, or a combination thereof (Shashua, Para. [0333-0334], Shashua discloses a navigational response module determines the desired navigational response based on the observed directional state of the vehicle (i.e. speed and trajectory) and the given previous state, see Para. [0494-0496] where the hidden Markov model assigns probabilities for the given state and previous state); 
generating a trajectory for the plurality of path locations based on the association, wherein the trajectory comprises either one of the main link path and the second link path (Shashua, Para. [0523], Shashua discloses generating a trajectory of the vehicle based on the determined navigational constraints (i.e. traffic sign information which the navigational responses are based on, see at least Para. [0330-0331]) and the trajectory may (i.e. second path) or may not (i.e. main path) include overriding the actual trajectory); and 
validating the path data for the main link path or the second link path based on the generated trajectory (Shashua, Para. [0443], Shashua discloses validating the current traveling course of the vehicle by comparing predetermined trajectories with the generated vehicle trajectory).  
Regarding Claim 2:
Shashua further discloses further comprising determining that a sensor location associated with the traffic object observation is within a first distance threshold of a first location (Shashua, Para. [0590], Shashua discloses determining a distance from the landmark based on the optical flow, before the navigational response has been determined (i.e. first location), see at least Para. [0610]).  
Regarding Claim 3:
Shashua further discloses wherein the first location is associated with a starting location of at least one of the main link path and the second link path (Shashua, Para. [0610], Shashua discloses the current position (i.e. first location) is associated with the predetermined road model trajectory (i.e. main link path)).
Regarding Claim 4:
Shashua further discloses wherein extracting the plurality of path locations comprises: extracting the plurality of path locations associated with the traffic object observation based on at least one of a first criterion and a second criterion (Shashua, Para. [0624], Shashua discloses determining and performing navigational responses based on times (see at least Para. [0619]) and distances (see at least Para. [0623]) to the intersection point).  
Regarding Claim 5:
Shashua further discloses wherein the first time threshold comprises a first predetermined time interval elapsed before a time of receiving the traffic object observation (Shashua, Para. [0627], Shashua discloses a predetermined amount of time elapses for each processing and imaging analyzing of the environment of the vehicle); and 
wherein the second time threshold comprises the first predetermined time interval elapsed after the time of receiving the traffic object observation (Shashua, Para. [0619], Shashua discloses a determined amount of time for the vehicle to travel between two locations such as from a current position to an intersection along a predetermined road model trajectory).  
Regarding Claim 6:
Shashua further discloses wherein the second distance threshold comprises a second predetermined distance measured from the first location (Shashua, Para. [0621-0624], Shashua discloses determining a second distance from the current position to the intersection).
Regarding Claim 7:
Shashua further discloses further comprising updating a map database based on the validated path (Shashua, Para. [0028], [0442-0443], Shashua discloses updating a map database based on the validated vehicle path).  
Regarding Claim 8:
Shashua further discloses further comprising assigning a traffic object associated with the traffic object observation to one of the main link path or the second link path based on the validation (Shashua, Para. [0391], Shashua discloses assigning landmarks associated with the sensed object in the environment to determine the location of the vehicle with respect to a target trajectory along a particular road segment).  
Regarding Claim 9:
Shashua further discloses wherein the statistical model is a Hidden Markov Model (Shashua, Para. [0494-0496] Shashua discloses a hidden Markov model assigns probabilities for the given state and previous state).  
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Allowable Subject Matter
	Regarding Claim 10:
	Shashua discloses the method of claim 9.
	Shashua further discloses determining a plurality of map-matched links associated with the plurality of path locations based on map data, wherein the plurality of map-matched links are associated with a first phase and a second phase, wherein each of the first phase and the second phase correspond to a path location from the plurality of path locations (Shashua, Para. [0500-0502], Shashua discloses determining feature points (i.e. map matched links) associated with the vehicle trajectory based on map data with a mapping phase (i.e. first phase) and a localization phase (i.e. second phase) where both phases correlate to the vehicle location along the path).
	Additionally a cited art of Hansson et al. (US 2020/0386557; hereinafter Hansson) discloses emission probabilities, and transition probabilities using hidden Markov Models (see at least Hansson Para. [0040]).
	However the cited arts of Shashua and Hansson fail to explicitly disclose determining a transition connectivity probability value based on connectivity of the plurality of map-matched links associated with the first phase and the second phase; 
determining a transition directional probability value based on a degree of change in driving direction between the plurality of map-matched links associated with the first phase and the second phase; 
determining an emission probability value for each of the plurality of map-matched links associated with the first phase and the second phase based on a location value and a heading value of the corresponding path location associated with each of the first phase and the second phase; 
determining the connectivity probability value based on the transition connectivity probability value; 
determining the directional probability value based on the transition directional probability value; and 
determining the association between the plurality of path locations based on a function of the emission probability value, the connectivity probability value and the directional probability value, wherein the function is provided by the statistical model.  
Therefore, Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kulkarni et al. (US 2020/0255027) – discloses a method for controlling the trajectory of a vehicle based on the data of an upcoming intersection.
Bae et al. (US 2019/0276022) – discloses a driver assistance apparatus for a vehicle which detects a traffic sign and performs vehicle operations based at least on the detected sign.
Micks et al. (US 2017/0131719) – discloses systems and methods for performing vehicle operations based on predicted driver intention.
Yokochi et al. (US 2016/0275793) – discloses an image recognition for detecting a traffic regulation sign and determine a position of the vehicle based on the traffic sign data.
Taieb et al. (US 2022/0001872) – discloses system and methods for navigation of a vehicle based on the environmental image data collected by a camera.
Elsheemy (USP 10,229,592) – discloses a method for determining traffic signs/lights and preventing improper driver actions when the driver is impaired or distracted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664